             Case 1:18-cv-02223-GBD-SN Document 130 Filed 03/13/20 Page 1 of 5
                                               Susman Godfrey l.l.p.
                                                a registered limited liability partnership
                                                               SUITE 5100
                                                        1000 LOUISIANA STREET
                                                    HOUSTON, TEXAS 77002-5096
                                                             (713) 651-9366
                                                           FAX (713) 654-6666
                                                          www.susmangodfrey.com
                                                              __________
            Suite 1400                                           Suite 3800                                         32nd Floor
     1900 Avenue of the Stars                                1201 Third Avenue                              1301 Avenue of the Americas
Los Angeles, California 90067-6029                    Seattle, Washington 98101-3000                      New York, New York 10019-6023
         (310) 789-3100                                        (206) 516-3880                                    (212) 336-8330
             __________                                           __________                                         __________

                                   Elisha Barron
                                                                                                       E-Mail EBarron@susmangodfrey.com
                            Direct Dial (212) 729-2013


               February 27, 2020

               Via E-mail1

               The Honorable Sarah Netburn
               United States Magistrate Judge
               Thurgood Marshall Courthouse
               40 Foley Square, Room 430
               New York, NY 10007

               Re:       Rich v. Fox News Network LLC et al., Civ. No. 18-cv-02223

               Dear Judge Netburn:

               Plaintiffs Joel and Mary Rich submit this letter identifying outstanding disputes
               regarding ESI protocol pursuant to the Court’s Order (Dkt. 110).

               Disputed Search Terms

               Plaintiffs and Fox engaged in extensive negotiations over search terms, and have
               agreed to the vast majority of terms. However, there were two requests as to which
               Fox declined Plaintiffs’ proposed terms. Plaintiffs have more than met their burden
               of showing “any possibility of relevance sufficient to warrant discovery.” Condit v.
               Dunne, 225 F.R.D. 100, 106 (S.D.N.Y. 2004). “[O]nce that showing is made, the
               party resisting discovery bears the burden of demonstrating that, ‘despite
               the broad and liberal construction afforded the federal discovery rules,’ the
               requests are irrelevant, or are overly broad, burdensome, or oppressive.” Am. Fed’n
               of Musicians of the United States & Canada v. Sony Music Entm’t, Inc., No. 15-
               CV-05249 (GBD) (BCM), 2016 WL 2609307, at *3 (S.D.N.Y. Apr. 29, 2016).
               “Potential relevance” is sufficient to warrant discovery. Am. Fed’n of Musicians,
               2016 WL 2609307, at *4 (citing Fed. R. Evid. 401). “General and conclusory

               1
                 Plaintiffs do not believe this letter (or the joint letter submitted by the parties) implicates “sensitive
               or confidential information” such that filing pursuant to this Court’s Individual Practice 1.A. is
               appropriate. However, Plaintiffs have agreed to file this letter pursuant to those procedures in order
               to enable Fox to make its argument regarding confidentiality to the Court.
Case 1:18-cv-02223-GBD-SN Document 130 Filed 03/13/20 Page 2 of 5



February 27, 2020
Page 2

objections as to relevance, overbreadth, or burden,” on the other hand, “are
insufficient to exclude discovery of requested information.” John Wiley & Sons,
298 F.R.D. at 186. Fox has made no showing of irrelevance or burden.

Plaintiffs respectfully request that the Court order Fox to run the searches below:

Search relating to RFP 2: “All documents and/or communications relating or
referring to any sources for any Rich/Wikileaks News Item.”

       (Source OR anonymous OR “Federal Investigator” OR “federal agent” OR
        “fed agent” OR “investigative source!” OR “law enforcement source!”
        w/30 of
            o Wikileak! OR (DNC AND (Hack! OR Trump OR Russia)) OR
               (Rich OR Seth)

To capture documents relevant to RFP 2, Plaintiffs proposed these terms for just
two custodians—Malia Zimmerman and Adam Housley—the (known) Fox
employees who worked directly on the Rich/Wikileaks news articles. RFP 2 goes
to a central issue in the case: Fox’s fabrication of a source for its claims that Seth
Rich, not Russia, was responsible for the DNC hack. See Amended Complaint
(Compl.) ¶ 69 (“Butowsky and Fox’s Zimmerman called Wheeler from Butowsky’s
phone to falsely inform him that they had developed an FBI source supposedly
confirming that emails were sent between Seth and WikiLeaks.”); ¶ 87 (“The article
falsely attributed a quote to an unnamed federal investigator as stating: “I have seen
and read the emails between Seth Rich and WikiLeaks.”).

Plaintiffs’ proposed search terms combine two relevant sets of terms: (1) terms for
law enforcement sources; and (2) terms relating to the Wikileaks/DNC hack for
which Fox is alleged to have fabricated a source. Fox’s objection is that the terms
may “generate meaningless hits and have a low probability of generating
documents not already covered.” That there may be some irrelevant hits is no bar.
That is the purpose of a relevance review.2 Plaintiffs have already significantly
narrowed this proposal, including by limiting it to just two custodians for less than
a two-year period. Fox has not even suggested, much less made a showing that the
search would return a burdensome number of documents. Plaintiffs therefore
respectfully request that the Court order Fox to run Plaintiffs’ proposed search.




2
 To the extent Fox objects to the “OR (Rich OR Seth), rather than an “AND,” there may be relevant
discussions that do not expressly reference a member of the Rich family. Indeed, the title of the
Zimmerman Article, “Slain DNC Staffer Had Contact with WikiLeaks Say Multiple Sources,” does
not even reference the Rich name.
Case 1:18-cv-02223-GBD-SN Document 130 Filed 03/13/20 Page 3 of 5



February 27, 2020
Page 3

Search relating to RFP 11: All documents reflecting or referring to
communications with any Government Person in connection with the DNC
Wikileaks Incident.

      (Wikileaks AND Russia) OR (DNC w/10 (Hack OR Leak OR Emails) AND
       Russia)) AND
       o Trump OR Spicer OR Bannon OR Kash OR Patel OR Nunes OR “Dee
          O” OR “Intelligence committee” OR (To/From/cc/bcc: “.gov”) OR
          Rohrabacher
Plaintiffs’ proposed search terms relating to RFP 11 are the product of significant
tailoring, including agreeing to limit these terms to just three custodians:
Zimmerman, Housley, and Wilson.

The Amended Complaint alleges that Fox, Zimmerman, Wheeler, and Butowsky
worked directly with members of the government to promote a false narrative that
Seth was the Wikileaks source for the purpose of taking the spotlight off Russia as
the source of the DNC hack and, more specifically, President Trump’s connection
with Russia. On April 20, 2017, Butowsky and Wheeler met with then-White House
Press Secretary Sean Spicer about the planned story. Compl. ¶¶ 61-63. On May 14,
2017, Butowsky informed Wheeler that President Trump had read a draft of the
Article and wanted it published “immediately.” Id. ¶ 73. On May 15, 2017, the day
before Zimmerman published the Rich/Wikileaks Articles, Butowsky wrote to a
team of “Fox News producers and on-air talent in New York” stating: “One of the
big conclusions we need to draw from this is that the Russians did not hack our
computer systems and ste[a]l emails and there was no collusions like trump with
the Russians.” Id. ¶ 82. Butowsky instructed Wheeler, “If you can, try to highlight
this puts the Russian hacking story to rest.” Id. ¶ 86. On May 21, 2017, paid Fox
News correspondent Newt Gingrich stated on Fox & Friends that Seth Rich was
the source of the Wikileaks and “what does that tell you about what was going on?
Because it turns out, it wasn’t the Russians.” Id. ¶ 104.

Again, Fox has made no showing of burden, as required. John Wiley, 298 F.R.D. at
186. Plaintiffs therefore respectfully request that the Court order Fox to run
Plaintiffs’ proposed search.

                                Relevance Review

At the status conference on February 10, 2020, the Court asked whether the parties
would conduct a relevance review or simply produce all documents hitting on the
search terms. The parties agree that a relevance review is appropriate, but Fox takes
an unduly narrow view of relevance—one that is incompatible with the allegations
in the Amended Complaint and the well-established principle that “relevance, for
purposes of discovery, is an extremely broad concept.” Condit, 225 F.R.D. at 105.
Fox and Plaintiffs have two central disputes vis-à-vis “relevance”:
Case 1:18-cv-02223-GBD-SN Document 130 Filed 03/13/20 Page 4 of 5



February 27, 2020
Page 4

First, Fox’s alleged motive of pinning the Wikileaks/DNC incident on a party other
than Russia (rather than simply reporting the news) is relevant to showing that
Defendants’ conduct toward the Riches was “extreme and outrageous”—an
element of the tort of intentional infliction of emotional distress (IIED). Rich v. Fox
News Network, LLC, 939 F.3d 112, 122 (2d Cir. 2019).

As the allegations cited in support of RFP 11 (above) show, documents reflecting
Fox’s efforts to find a source for Wikileaks other than Russia—even documents
that do not directly implicate Seth Rich—are “potentially relevant” to Plaintiffs’
claims. That is enough to warrant discovery. Am. Fed’n of Musicians, 2016 WL
2609307, at *4. Fox cannot withhold, on grounds of relevance, documents
reflecting discussions of the DNC/Wikileaks incident and Russia’s role more
broadly.

Second, Fox’s broader relationship with Butowsky and Wheeler, and their
newsgathering and reporting tactics, are relevant to the claims in this case. Fox’s
broader relationship with Butowsky is relevant to how “extreme and outrageous” a
jury may find the allegation that Butowsky and Zimmerman “purportedly acting
independent of each other, pursued Joel and Mary to try to gain their trust.” Compl.
¶ 29. Plaintiffs have reason to believe that Butowsky and Zimmerman (and Adam
Housley) had worked together previously to publish “explosive” stories, using
“anonymous” and “extremely dubious sources” with political motivations. See id.
¶ 34 (“Butowsky wrote to Wheeler by text: … “Behind the scenes I do a lot of
work, (unpaid) helping to uncover certain stories, my biggest work was revealing
most of what we know about Benghazi.”). Exhibit 1 (November 7, 2016 article
reporting on Zimmerman and Housley’s article on Benghazi); Exhibit 2 (November
7, 2016 article by Zimmerman on Benghazi). Yet Fox asserts that it is entitled to
withhold as irrelevant documents that hit on the search terms and relate to
Benghazi, rather than the Rich/Wikileaks articles. This is contrary to allegations in
the Complaint and the “extremely broad” concept of relevance.

Fox’s broader relationship with Wheeler is likewise relevant to Fox’s culpability
for using Wheeler to infiltrate the Rich Family and spread lies on national television
about Joel and Mary’s murdered son, in furtherance of Fox’s political agenda. If
Zimmerman or others at Fox used Wheeler in a similar role in that past, or knew
that he was prone to reckless reporting, see Compl. ¶ 201, that too is relevant both
to how “extreme and outrageous” the conduct was, as well as the claim of negligent
supervision. Fox should not be permitted to withhold as irrelevant documents
hitting search terms that relate to Wheeler’s reporting on other issues.

In arguing for a narrow reading of relevance (contrary to Rule 26), Fox generically
invokes “newsgathering privilege.” But the newsgathering privilege does not
render documents irrelevant under Rule 26 or entitle a party to withhold them
entirely. If Fox wishes to claim a privilege, it must log those documents and make
the requisite showing to allow Plaintiffs to challenge the privilege. See Matter of
Case 1:18-cv-02223-GBD-SN Document 130 Filed 03/13/20 Page 5 of 5



February 27, 2020
Page 5

Andrews v. Andreoli, 92 Misc. 2d 410, 418 (N.Y. Sup. Ct. 1977) (journalist bears
the burden of establishing the privilege).

Plaintiffs respectfully request that the Court order Fox not to withhold as irrelevant,
documents relating to: (1) Fox’s communications about the Wikileaks/DNC
incident more broadly, including Russia’s role and efforts to find the source; or (2)
Butowsky and Wheeler’s broader relationship with Fox and its employees.

                         Timeframe for Plaintiffs’ Search

The parties agree on the search terms Plaintiffs will use to search for and produce
responsive documents within their possession, custody, and control. A dispute
remains, however, with respect to the timeframe for several of Fox’s document
requests. See Ex. 3. Plaintiffs note first that Fox’s insistence in seeking Plaintiffs’
documents that postdate the complaint is in direct opposition to its refusal to search
and produce responsive post-complaint documents from its own custodians.

Two of the requests (RFPs 1 and 2) seek documents related to Seth Rich’s alleged
connection to Wikileaks, Seth Rich’s death, and the investigation into his death.
Plaintiffs have agreed to run broad terms (already yielding several thousand hits)
to capture potentially responsive documents from several months before Seth’s
death until the filing of the complaint. Fox has not explained why documents from
at least a year after the publication of its articles would be relevant to Plaintiffs’
claims centered around the events leading up to and including that publication,
much less relevance that would justify the significant burden in applying these
broad terms—seeking documents generally about Plaintiffs’ son’s death—to an
ongoing search that stretches into the present.

The remaining requests seek discovery into Plaintiffs’ financial, medical, and
emotional state. Plaintiffs have agreed to produce tax returns (through FY 2018)
and medical records (through the present). Plaintiffs have also agreed to run broad
terms—including simply the words “feeling” or “sad”—from January 2015 through
March 2018, yielding over ten thousand hits. Again, Fox has given no reason why
documents besides medical and financial records that postdate the complaint are
sufficiently relevant to justify the burden of expanding these searches another
several years into the present, particularly given the personal and intrusive nature
of the information sought.

Plaintiffs welcome the opportunity to further brief any of these issues.

Sincerely,



Elisha Barron
Case 1:18-cv-02223-GBD-SN Document 130-1 Filed 03/13/20 Page 1 of 5




                       EXHIBIT 1
2/26/2020         Fox’s
                   Case Final1:18-cv-02223-GBD-SN
                              Election Hail Mary Is A Four Year Old Document
                                                                    Benghazi Claim 130-1
                                                                                   Floated By Filed
                                                                                              Organization Of Conspiracy
                                                                                                     03/13/20        PageTheorists
                                                                                                                            2 of| 5Media Matters for A…




Fox’s Final Election Hail Mary Is A Four Year Old Benghazi
Claim Floated By Organization Of Conspiracy Theorists
Fox News Already Reported Speculation That Libya Consulate Guards Turned On U.S. Personnel Four Years
Ago
WRITTEN BY           Z A C H A R Y P L E AT
PUBLISHED        1 1 / 0 7/ 1 6 7 : 0 0 P M E S T



On the eve of the 2016 presidential election, Fox News pushed a report detailing the “explosive charge” that a
security company hired to protect the U.S. diplomatic compound in Benghazi, Libya, was staffed with locals
that participated in the September 11, 2012, attack that left four Americans dead, including Ambassador
Chris Stevens. Fox actually reported identical speculation more than four years ago; their sources for the
charge are an anonymous “independent security specialist, the co-author of a book that stated that there is
“no evidence” the guards “were in league with the attackers,” and an organization lled with birthers and
conspiracy theorists; and the network’s previous reporting about the security company featured noted
fabulist Dylan Davies.

A week after the September 11, 2012, attack, Fox correspondent Ed Henry reported that “there are reports
that security guards” hired by the British security contracting rm Blue Mountain Group “ “turned on the
ambassador and that led to his death.” From a Nexis transcript of the September 18, 2012, edition of Fox
News’ Special Report with Bret Baier (subscription required):



     HENRY: Today, [State Department spokesperson Victoria] Nuland clari ed the administration had, in
     fact, hired a private security company, Blue Mountain Group, to work inside the perimeter.

     NULAND: They were hired to provide local Libyan guards who operated inside the gate doing things
     like operating the security access equipment, screening the cars.

     (END VIDEOTAPE)

     HENRY (on-camera): Signi cant, because there are reports that those Libyan security guards turned
     on the ambassador and that led to his death. Now, late today, Secretary Hillary Clinton said there was
     no actionable intelligence about an imminent attack in Libya. The keyword being actionable there.




https://www.mediamatters.org/fox-nation/foxs-final-election-hail-mary-four-year-old-benghazi-claim-floated-organization                             1/4
2/26/2020         Fox’s
                   Case Final1:18-cv-02223-GBD-SN
                              Election Hail Mary Is A Four Year Old Document
                                                                    Benghazi Claim 130-1
                                                                                   Floated By Filed
                                                                                              Organization Of Conspiracy
                                                                                                     03/13/20        PageTheorists
                                                                                                                            3 of| 5Media Matters for A…

Tonight, a FoxNews.com report by Malia Zimmerman and Adam Housley called similar reports an “explosive
charge,” and presented them as completely new information:




https://www.mediamatters.org/fox-nation/foxs-final-election-hail-mary-four-year-old-benghazi-claim-floated-organization                             2/4
2/26/2020         Fox’s
                   Case Final1:18-cv-02223-GBD-SN
                              Election Hail Mary Is A Four Year Old Document
                                                                    Benghazi Claim 130-1
                                                                                   Floated By Filed
                                                                                              Organization Of Conspiracy
                                                                                                     03/13/20        PageTheorists
                                                                                                                            4 of| 5Media Matters for A…



     An obscure private rm hired by the State Department over internal objections to protect U.S.
     diplomats in Benghazi just months before the American ambassador and three others were killed was
     sta ed with hastily recruited locals with terror ties who helped carry out the attack, multiple sources
     told Fox News.

     The explosive charge against Wales-based Blue Mountain Group comes from several sources,
     including an independent security specialist who has implemented training programs at U.S.
     Consulates around the world, including in Benghazi, where he trained a local militia that preceded
     Blue Mountain. The source, who spoke on condition of anonymity, said Blue Mountain used local
     newspaper ads to assemble a team of 20 guards, many of

     whom had terror ties, after securing a $9.2 million annual contract.

     “The guards who were hired were locals who were part of the Ansar al-Sharia and Al Qaeda groups
     operating in Benghazi,” said the source, whose assignment in Benghazi had ended in November 2011.
     “Whoever approved contracts at the State Department hired Blue Mountain Group and then allowed
     Blue Mountain Group to hire local Libyans who were not vetted.”

     [...]

     John “Tig” Tiegen, one of the CIA contractors that responded to the Sept. 11, 2012 attack and co-
     author of “13 Hours: The Inside Account of What Really Happened in Benghazi,” con rmed to Fox
     News that the local Libyans who attacked the consulate that night included guards working for Blue
     Mountain.

     "Many of the local Libyans who attacked the consulate on the night of Sept. 11, 2012, were the
     actual guards that the State Department under Hillary Clinton hired to protect the Consulate in
     Benghazi,” Tiegen told Fox News. “The guards were unvetted and were locals with basically no
     background at all in providing security. Most of them never had held a job in security in the past.

     “Blue Mountain Libya, at the time of being awarded the contract by our State Department, had no
     employees so they quickly had to nd people to work, regardless of their backgrounds,” he said.

     One former guard who witnessed the attack, Weeam Mohamed, con rmed in an email sent to the
     Citizens Commission on Benghazi and obtained by Fox News, that at least four of the guards hired by
     Blue Mountain took part in the attack after opening doors to allow their confederates in.




https://www.mediamatters.org/fox-nation/foxs-final-election-hail-mary-four-year-old-benghazi-claim-floated-organization                             3/4
2/26/2020         Fox’s
                   Case Final1:18-cv-02223-GBD-SN
                              Election Hail Mary Is A Four Year Old Document
                                                                    Benghazi Claim 130-1
                                                                                   Floated By Filed
                                                                                              Organization Of Conspiracy
                                                                                                     03/13/20        PageTheorists
                                                                                                                            5 of| 5Media Matters for A…

     “In the U.S. Mission, there were four people [who] belonged to the battalion February 17,” Mohamed
     wrote to the Commission, an independent body formed with Accuracy in Media to investigate the
     attack and the administration's handling of it.


Fox’s sourcing for the story which would contradict several reports by congressional committees and a
review by the State Department is extremely dubious. Their lead source is anonymous. Their second
source, Tiegan, wrote in his bestseller 13 Hours that there was “no evidence” the guards helped the
attackers. From 13 Hours (page 84-85):



     Who opened the gate wasn’t clear, but responsibility for the entrance rested with the Blue Mountain
     Libya guards. By some accounts the armed invaders threatened the unarmed guards, who
     immediately acquiesced. A US government review raised the possibility that the “poorly skilled” local
     guards left the pedestrian gate open “after initially seeing the attackers and eeing the vicinity.” No
     evidence has shown that the Blue Mountain guards were in league with the attackers, but maybe they
     were incompetent. As the report noted, “They had left the gate unlatched before.” Further
     complicating matters, the camera monitor in the guard booth at the front gate was broken, and new
     surveillance cameras.


The network’s third source comes by way of the Citizens Commission on Benghazi, which is staffed by
multiple birthers, anti-Muslim activists, and conspiracy theorists who maintained that there was a Benghazi
“cover-up.”

Fox previously relied upon Blue Mountain Group security contractor Dylan Davies for Benghazi reporting
in fact, Housley himself acknowledged on-air that some of the network's 2012 Benghazi coverage had cited
Davies, but they “stopped speaking to him when he asked for money.” In 2013, CBS News retracted a report
that featured Davies’ fabricated claims about having scaled a wall of the Benghazi diplomatic compound
while it was under attack and striking a terrorist with his ri e.

It’s no surprise that Fox News, whose obsession with nding a way to turn the tragedy in Benghazi into
political attacks on President Obama and then-Secretary of State Hillary Clinton, would close the 2016
presidential campaign with a new Benghazi conspiracy.




https://www.mediamatters.org/fox-nation/foxs-final-election-hail-mary-four-year-old-benghazi-claim-floated-organization                             4/4
Case 1:18-cv-02223-GBD-SN Document 130-2 Filed 03/13/20 Page 1 of 6




                       EXHIBIT 2
2/26/2020                              Benghazi guards
                   Case 1:18-cv-02223-GBD-SN           turned on US130-2
                                                    Document       diplomats in 2012 attack,
                                                                              Filed          sources say
                                                                                      03/13/20        Page 2 of 6
      Print        Close




  Benghazi guards turned on US diplomats in 2012
  attack, sources say
  By Malia Zimmerman, ,

  Published November 07, 2016

  Fox News

  An obscure private firm hired by the State Department over internal objections to protect U.S. diplomats in
  Benghazi just months before the American ambassador and three others were killed was staffed with hastily
  recruited locals with terror ties who helped carry out the attack, multiple sources told Fox News.

  The explosive charge against Wales-based Blue Mountain Group comes from several sources, including an
  independent security specialist who has implemented training programs at U.S. Consulates around the world,
  including in Benghazi, where he trained a local militia that preceded Blue Mountain. The source, who spoke on
  condition of anonymity, said Blue Mountain used local newspaper ads to assemble a team of 20 guards, many of
  whom had terror ties, after securing a $9.2 million annual contract.




  John "Tig" Tiegen was there and says guards turned on Americans.

  “The guards who were hired were locals who were part of the Ansar al-Sharia and Al Qaeda groups operating in
  Benghazi,” said the source, whose assignment in Benghazi had ended in November 2011. “Whoever approved
  contracts at the State Department hired Blue Mountain Group and then allowed Blue Mountain Group to hire
  local Libyans who were not vetted.”
https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print               1/5
2/26/2020                      Benghazi guards
           Case 1:18-cv-02223-GBD-SN           turned on US130-2
                                            Document       diplomats in 2012 attack,
                                                                      Filed          sources say
                                                                              03/13/20        Page 3 of 6
  TIMELINE OF CLINTON'S BENGHAZI STATEMENTS




  Stevens, shown in rear wearing black, with several of the guards sources say turned on him. (Special to Fox
  News)

  Many were members of the Libyan government-financed February 17th Martyrs Brigade, an Islamist militia that
  had previously guarded Americans before being replaced by Blue Mountain.

  John “Tig” Tiegen, one of the CIA contractors that responded to the Sept. 11, 2012 attack and co-author of “13
  Hours: The Inside Account of What Really Happened in Benghazi,” confirmed to Fox News that the local
  Libyans who attacked the consulate that night included guards working for Blue Mountain.

  "Many of the local Libyans who attacked the consulate on the night of Sept. 11, 2012, were the actual guards
  that the State Department under Hillary Clinton hired to protect the Consulate in Benghazi,” Tiegen told Fox
  News. “The guards were unvetted and were locals with basically no background at all in providing security.
  Most of them never had held a job in security in the past.

  “Blue Mountain Libya, at the time of being awarded the contract by our State Department, had no employees so
  they quickly had to find people to work, regardless of their backgrounds,” he said.

  One former guard who witnessed the attack, Weeam Mohamed, confirmed in an email sent to the Citizens
  Commission on Benghazi and obtained by Fox News, that at least four of the guards hired by Blue Mountain
  took part in the attack after opening doors to allow their confederates in.

  “In the U.S. Mission, there were four people [who] belonged to the battalion February 17,” Mohamed wrote to
  the Commission, an independent body formed with Accuracy in Media to investigate the attack and the
  administration's handling of it.

  “Always armed. And they are free to move anywhere inside a building mission.

  “And therefore, they had a chance to do an attack on the mission's headquarters. They have all the details about
  the place. At the same time they have given the United States a painful blow,” Mohamed wrote.

  Blue Mountain officials did not return multiple requests for comment. The State Department acknowledged in
  internal emails obtained by FoxNews.com the local recruits fell short of their duty, but discounted the claim any
https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print                 2/5
2/26/2020      Case 1:18-cv-02223-GBD-SN   Benghazi guards turned on US130-2
                                                        Document       diplomats in 2012 attack,
                                                                                  Filed          sources say
                                                                                          03/13/20        Page 4 of 6
  took an active role in the attack that resulted in the deaths of Ambassador Christopher Stevens, Foreign Service
  Information Officer Sean Smith and CIA contractors and former Navy SEALs Tyrone Woods and Glen Doherty.

  “While the Accountability Review Board report and other reports were critical of our local guards’ performance,
  we are not aware of any evidence that they participated in the attacks themselves,” said State Department
  spokesman John Kirby.

  Blue Mountain was hired in February 2012, following an uprising that ended Col. Muammar Gaddafi's 42-year
  rule and plunged Libya into violent chaos. Congressional testimony in the wake of the attack on a consular
  office in Benghazi revealed that Stevens and his staff had made hundreds of requests for security upgrades but
  had been ignored by officials in Washington.

  “We kept asking for additional support, including a 50-caliber mounted machine gun, but the State Department
  would not give it to us, because they said it would upset the locals,” the source told Fox News. “Instead, the
  State Department hired a company that doesn’t have employees, which then hired terrorists.”

  Clare Lopez, a member of Citizens' Commission on Benghazi, said the Clinton State Department bears blame
  for the security situation.

  “Think about it: Hillary Clinton's State Department actually hired the very people who, along with their jihadist
  allies in Benghazi, attacked us and killed U.S. Ambassador Chris Stevens and Sean Smith as well as CIA
  contractors Glen Doherty and Ty Woods,” Lopez said.

  According to government records obtained by the Washington-based Judicial Watch, the State Department was
  in a “rush” to hire Blue Mountain UK, and its affiliate, Blue Mountain Libya, which together formed The Blue
  Mountain Group to secure the Benghazi contract.

  “I understand there was a tremendous rush to get the original contract awarded, and the Service level agreement
  was most likely overlooked in the rush,” wrote State Department contracting officer Jan Visintainer, in a June 6,
  2012, email. Emails obtained from [missing word] after the attack showed Visintainer urged Blue Mountain
  officials not to talk to the media.

  Blue Mountain UK was formed in 2008 by David Nigel Thomas, a former Special Air Service official. Charles
  Tiefer, a commissioner at the Commission on Wartime Contracting, told Reuters the company was not well
  known.

  "Blue Mountain was virtually unknown to the circles that studied private security contractors working for the
  United States, before the events in Benghazi," Tiefer said.

  Despite the size of the operation, and having no staff or track record with the State Department, Blue Mountain
  Group landed the $767,767-per-month contract to protect the Benghazi consular office, beginning on Feb. 17,
  2012.

  The company solicited applications in local newspapers and on websites, and very little, if any, screening of
  guards was done, the security specialist told Fox News. The lack of vetting led to several potentially dangerous
  hires beginning in March of 2012, he said.

  “One of those guards hired by Blue Mountain was the younger brother of the leader of Al Qaeda of Benghazi,”
  he said.

  In an email obtained by Judicial Watch, Jairo Saravia of the Regional Security office for the U.S. Embassy in
  Tripoli, told his superiors in Washington that Blue Mountain had held and lost security contracts in Tripoli, with
  the Corinthian Hotel and Palm City complex.

  “The latest information is Blue Mountain is not licensed by the GOL (Government of Libya) to provide security
  services in Libya,” Saravia wrote. “I would advise not to use their services to provide security for any of our
https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print                  3/5
2/26/2020     Case 1:18-cv-02223-GBD-SN Benghazi guards turned on US130-2
                                                     Document       diplomats in 2012 attack,
                                                                               Filed          sources say
                                                                                       03/13/20        Page 5 of 6
  annexes and/or offices due to the sensitivity this issue has with the current GOL.”

  Prior to Blue Mountain, security for Americans in Benghazi had been provided by the February 17th Martyrs
  Brigade under a direct agreement with the State Department. Despite its Islamist orientation, the militia included
  dozens of locals who had been carefully cultivated and trained by the U.S., according to the source. The majority
  of the February 17 Militia guards were fired without warning when Blue Mountain was hired, leading some
  members to turn against the Americans, he said. The State Department kept on at least three February 17
  employees for patrol.

  Eric Nordstrom, the regional security officer in Libya who has vast, first-hand knowledge of some 600 security
  requests denied to the U.S. diplomatic mission in Libya, testified on May 8, 2013, before the Congressional
  Committee On Oversight & Government Reform that he was aware that employees with both February 17
  Martyrs Brigade and Blue Mountain had ties to Islamist terrorists.

  “I had met with some of my agents and then also with some annex personnel. We discussed that,” Nordstrom
  told lawmakers.

  Nordstrom testified that the “ferocity and intensity” of the 13-hour, four-phase attack, on the 11th anniversary of
  9/11, was nothing that they had seen in Libya, or that he had seen in his time in the Diplomatic Security Service,
  with as many as 60 attackers in the consulate.

  “I am stunned that the State Department was relying on [locals] with extremist ties to protect American
  diplomats,” U.S. Rep. Blake Farenthold, R-Texas, told Fox News. “That doesn’t make any sense. How does that
  happen?”

  Fox News was able to verify through a former Libyan guard the identities of several February 17 employees
  hired despite terrorist ties, who he said participated in the attack. While their identities have been provided to
  federal authorizes, none have been prosecuted.

  Malia Zimmerman is an award-winning investigative reporter focusing on crime, homeland security, illegal
  immigration crime, terrorism and political corruption. Follow her on twitter at @MaliaMZimmerman
    Print      Close

  URL

  https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say

            Home
            Video
            Politics
            U.S.
            Opinion
            Entertainment
            Tech
            Science
            Health
            Travel
            Lifestyle
            World
            Sports
            Weather

            Privacy
            Terms

https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print                  4/5
2/26/2020                               Benghazi guards
                Case 1:18-cv-02223-GBD-SN               turned on US130-2
                                                     Document       diplomats in 2012 attack,
                                                                               Filed          sources say
                                                                                       03/13/20        Page 6 of 6
  This material may not be published, broadcast, rewritten, or redistributed. © FOX News Network, LLC. All
  rights reserved. All market data delayed 20 minutes. Updated Privacy - Do Not Sell my Personal Information -
  New Terms of Use - FAQ




https://www.foxnews.com/world/benghazi-guards-turned-on-us-diplomats-in-2012-attack-sources-say.print                5/5
Case 1:18-cv-02223-GBD-SN Document 130-3 Filed 03/13/20 Page 1 of 3




                       EXHIBIT 3
     Case 1:18-cv-02223-GBD-SN Document 130-3 Filed 03/13/20 Page 2 of 3
       EXHIBIT 3 – DISPUTED DATE RANGES FOR PLAINTIFFS’ SEARCHES


Request for Production                 Plaintiffs’ Proposal        Fox’s Proposal

1. All communications and other        January 1, 2016-March       January 1, 2016 to the
documents referring or relating to     13, 2018 (filing of the     present
WikiLeaks or any individual or         complaint)
entity affiliated with WikiLeaks,
including but not limited to,
Gavin MacFayden or Julian
Assange.

2. All communications and other        May 1, 2016-March 13,       July 9, 2016 to the present
documents referring or relating to     2018
the death of Seth Rich or
investigation relating to his death.

17. All records and other              Plaintiffs will agree to    January 1, 2015 to the
documents relating to any              provide medical records     present
appointments, visits,                  through the present.
consultations, and/or care             Plaintiffs will produce any
received by you from or with any       documents they intend to
health care or mental health           rely on to prove their
providers, including but not           damages claim. Plaintiffs
limited to in the fields of            will search for and
neurology, primary care, internal      produce other responsive
medicine,                              documents from January
psychology, psychiatry, social         1, 2015-March 13, 2018
work, therapy, or any other
discipline, since January 1, 2015.

18. All communications and other       Plaintiffs will agree to    January 1, 2015 to the
documents sufficient to identify       provide medical records     present
any health care or mental health       through the present.
providers who you have                 Plaintiffs will produce any
consulted, visited, and/or received    documents they intend to
care from since January 1, 2015.       rely on to prove their
                                       damages claim. Plaintiffs
                                       will search for and
                                       produce other responsive
                                       documents from January
                                       1, 2015-March 13, 2018

19. All communications and other       Plaintiffs will agree to    January 1, 2015 to the
documents referring or relating to     provide medical records     present
your emotional state, distress,        through the present.
and/or well-being since January 1,     Plaintiffs will produce any
2015.                                  documents they intend to
                                       rely on to prove their
     Case 1:18-cv-02223-GBD-SN Document 130-3 Filed 03/13/20 Page 3 of 3
       EXHIBIT 3 – DISPUTED DATE RANGES FOR PLAINTIFFS’ SEARCHES


                                      damages claim. Plaintiffs
                                      will search for and
                                      produce other responsive
                                      documents from January
                                      1, 2015-March 13, 2018

22. All communications and other      Plaintiffs will agree to    January 1, 2015 to the
documents reflecting wages, other     provide tax returns         present
income, or any other moneys           through the 2018 tax year.
received by you since January 1,      Plaintiffs will produce any
2014, including but not limited to,   documents they intend to
W-2 forms, 1099 forms, paystubs,      rely on to prove their
bitcoin or other cryptocurrency       damages claim. Plaintiffs
payments, Venmo transmittals, or      will search for and
eBay                                  produce other responsive
payments.                             documents from January
                                      1, 2015-March 13, 2018

23. All job applications              Plaintiffs will produce any January 1, 2015 to the
completed or obtained by you          job applications            present
since January 1, 2015.                completed from January 1,
                                      2016, through December
                                      31, 2019. Plaintiffs will
                                      search for and produce
                                      other responsive
                                      documents from May 1,
                                      2016-March 13, 2018.

24. All communications and other      January 1, 2016-March       January 1, 2015 to the
documents related to potential job    13, 2018                    present.
changes by you since January 1,
2015.
